DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on April 01, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1 and 16 are considered novel and unobvious in view of the Prior Art of Record. The combination recited in claims 1 and 16 is drawn to in-phase motor bus transfer, calculating phasors, determining a close time consistency check, and determining a breaker close time uncertainty check. The closest prior art is considered to be Muralimanohar “Implementation of a Microprocessor-Based Motor Bus Transfer Scheme” (IDS Record) and Schweitzer (US 9,383,735 B2).  Muralimanohar teaches a system (Fig. 4) for in-phase transfer from a first feeder (13.8 kV Source 1 – Fig. 4) to a second feeder (13.8 kV Source 2 – Fig. 4) for providing electric power to a load bus (4.16 kV Tie – Fig. 4), comprising: an intelligent electronic device (IED)  (ED-MBT-A, ED-MBT-A – Fig. 4) in electrical communication with the second feeder (13.8 kV Source 2 – Fig. 4), the load bus (4.16 kV Tie – Fig. 4), and a circuit breaker (Breaker 2 – Fig. 4) 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a processing subsystem in communication with the input circuitry to receive the feeder voltage signals and the load bus voltage signals, to: calculate feeder voltages on the feeder using the feeder voltage signals; calculate load bus voltages on the load bus using the load bus voltage signals; calculate a phase difference between the feeder voltage and the load bus voltage; calculate a frequency difference between the feeder voltage and the load bus voltage; calculate a rate-of-change of the frequency difference; calculate an anticipated phase angle difference at a time of electrical connection of the feeder and the load bus using the phase difference, the frequency difference, the rate-of-change of frequency difference, and a breaker close delay time; perform a breaker close time check; and issue a close command for the circuit breaker when the anticipated phase angle difference is within a predetermined range and the breaker close time check is satisfied; and, an output in communication with the processing subsystem and the circuit breaker for sending the close command to the circuit breaker when issued by the processing subsystem.”
Claims 2 – 15 are allowable due to their dependence on the allowable claim 1.

With regard to claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “using input circuitry, obtaining feeder voltage signals from the second feeder; using the input circuitry, obtaining feeder voltage signals from the load 
Claims 17 – 20 are allowable due to their dependence on the allowable claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836